DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 10, and 11 of U.S. Patent No. 10,476,769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 15 and 21 of the application with claims 1, 4, 6, 7, 10, and 11 of the patent, claims 15 and 21 of the application are anticipated by patent claims 1, 4, 6, 7, 10, and 11 in that claims 1, 4, 6, 7, 10, and 11 of the patent contain all the limitations of claims 15 and 21 of the application. Claims 15 and 21 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecomte et al. (US 2013/0332152 A1) hereinafter Lecomte.

Regarding claims 15 and 21 – Lecomte discloses detecting a frame loss or a corrupted audio frame among a succession of received audio frames representing an audio signal; selecting a loss concealment procedure for restoring the lost or corrupted audio frame, in dependence on a stability of a spectral envelope of one or more preceding audio frames that were received correctly; and restoring the lost or corrupted audio frame, according to the selected loss concealment procedure, refer to Figures 1, 2, 4B, and paragraphs [0009], [0010], [0013], [0015], [0021], [0022], [0026], [0039], [0044], [0045], [0055], [0057]-[0059], [0063], [0074], [0085], [0086], [0144], [0145] and claim 1.
Regarding claims 16 and 22 – Lecomte discloses each audio frame in the succession of received audio frames is received as data packets, and wherein the lost or corrupted audio frame corresponds to a lost or corrupted data packet, refer to Figure 2 and paragraphs [0053], [0054].
Regarding claims 17 and 23 – Lecomte discloses  the selected loss concealment procedure comprises one among two or more loss concealment procedures, each loss concealment procedure corresponding to a different type of audio signal, and wherein the method further comprises determining the type of audio signal associated with the lost or corrupted audio frame based on evaluating a stability of a spectral envelope of one or more prior audio frames in the succession of received audio frames that were received correctly, refer to paragraphs [0021]-[0023], [0096]-[0100], [0103], and claims 7, 8.
Regarding claims 18 and 24 – Lecomte discloses selecting the loss concealment procedure comprises selecting a loss concealment procedure to be used for music, responsive to determining that the lost or corrupted audio frame most likely was music, or selecting a loss concealment procedure to be used for speech, responsive to determining that the lost or corrupted audio frame most likely was speech, and wherein the method further comprises determining whether the lost or corrupted audio frame most likely was speech or music by evaluating a stability of a spectral envelope of one or more correctly-received prior audio frames in the succession of audio frames, refer to Figures 1, 2, 4B, and paragraphs [0009], [0010], [0013], [0015], [0021], [0022], [0026], [0039], [0044], [0045], [0055], [0057]-[0059], [0063], [0074], [0085], [0086], [0144], [0145] and claim 1.

Allowable Subject Matter

Claims 19, 20, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Schnabel et al. (US 2017/0004834 A1) discloses apparatus and method for generating an error concealment signal using an adaptive noise estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
5 December 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465